DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121 (see Group (G) as follows):
G1.	Claims 1-13, and 25-29, drawn to a method comprising: receiving a telephone call setup message from a mobile device directed to a telephone number associated with a server based on the code, classified in CPC H04W 4/06.
G2.	Claims 14-17, drawn to a method comprising: receiving a request to access a service to be provided for a mobile device and a request to activate the application, classified in CPC H04W 12/06.
G3.	Claims 18-20, drawn to receiving an incoming communication from the server in response to the telephone call setup message, wherein the incoming communication includes a 15code; and sending an outgoing communication to the server in response to the incoming communication, classified in CPC H04W 76/18.
G4.	Claims 21-23, drawn to sending a request for a telephone number, and disabling a restriction on including a caller ID in the telephone call setup 10 message, classified in CPC H04M 1/57.
G5.	Claim 24, drawn to disabling a user interface display on the mobile device for a telephone call, classified in CPC H04M 7/12.
G6.	Claims 30-42, drawn to a method comprising: receiving a request to verify an application on a mobile device, and reports the sequence of the telephone call setup messages to a server, classified in CPC H04M 1/72.
G7.	Claims 43-46, drawn to transmitting an application instance identifier to a server system, and reports include the application instance 5 identifier, classified in CPC H04M 3/54.
G8.	Claims 47-51, drawn to transmitting an application instance identifier to a server system; requesting call forwarding for the mobile device to a selected destination, classified in CPC H04M 7/00.
G9.	Claims 52-55, drawn to a system comprising: a mobile device having an installed application with a corresponding application instance identifier, and verify the association of the mobile device identifier with the application instance identifier based on a detection of the one or more call setup messages classified in CPC H04W 36/36.
G10.	Claims 56-65, drawn to a method comprising: registering a cellular telephone identifier with a visitor location register associated with a bridge mobile switching center adapted to receive 15 communication through a cellular backbone network and route communications over a packet-switched network, classified in CPC H04W 92/02.
G11.	Claims 66-67, drawn to sending a request to a server over a packet-switched network for telephone services associated with a cellular telephone identifier, and notify 5 a home location register associated with the cellular telephone that the cellular telephone is roaming in a network served by the visitor location register, classified in CPC H04W 4/00.
G12.	Claims 68-70, drawn to a system comprising: 15 a server adapted to communicate with an application on a mobile device and to establish voice over Internet protocol communications with the mobile device using the application; a bridge mobile switching center adapted to receive communication through a cellular backbone network and route communications over a packet-switched 20 network, classified in CPC H04M 15/02.
G13.	Claim 71, drawn to a method comprising: detecting use of a visitor location register to forward calls to a mobile device 5 using a packet-data network; and blocking calls to the mobile device from being forwarded to the visitor location register based on the detected use, classified in CPC H04M 3/42.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions Groups 1 to 13 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Groups 1 to 13 have separate utilities.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
4.	The examiner made a telephone call to an attorney Jonathan Solomon on April 27, 2022 for the restriction; however, there was not response to the telephone call.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641